DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-13) in the reply filed on 11 March 2021 is acknowledged.  The traversal is on the ground(s) that the inventions of each of the groups are so closely related that restriction is not required and does not place a search burden on the Examiner. This allegation relies on the unsupported assumption that the search and examination of all inventions would be coextensive. However, the issues raised in the examination of the method claims as claims are divergent as described in the restriction requirement. In addition, the Examiner has properly identified limitations between the subcombination and combination claims, which render such claims distinct and thus restrictable.
In any case, while there may be some overlap in the searches of the inventions, there is no reason to believe that the searches would be identical and at any point during prosecution, claims drawn to each invention may be amended and thus, may diverge from each other, requiring searches in areas which DO NOT overlap
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 March 2021.
In light of the Applicants admission that the species (see requirement for election of species dated 1/11/2021 and response dated 3/11/2021) are obvious variants, the Examiner withdraws the species election requirement and will examine claims 1-13.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the substrate being defined as a powder, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Applicant does not have any support for any other substrates and as such the claims should be limited to the pressing of powders.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the pressing plate assembly" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no pressing plate assembly defined, only a pressing tool and an etched plate.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim describes including an optimized number of pressing tools for receiving the at least one etched plate but does not define what optimum is.  In other words, what is optimum for one person may not be for another.  Optimization is a term of preference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masi et al. (US PG Pub. 2009/0084278).
Regarding Claim 1: Masi et al. disclose method of embossing a design on a substrate (either a film or the belt that embosses the film), the method comprising: creating a design (digital image ([0033])); transferring the design to at least one etched plate (flexographic plate ([0035]-[0040]); attaching the at least one etched plate to a pressing tool (plate is described as a shim which is mounted onto a cylindrical embossing roller ([0041], Figure 1 and 6); and pressing the at least one etched plate into the substrate to thereby impart the design to the substrate (film is embossed by extruding the film/belt across the plate ([0041])).
Regarding Claims 2 and 3:  Masi et al. disclose the method as described above in the rejection of Claim 1.  Masi et al. further disclose wherein the design is arranged as a recessed design within the at least one etched plate and as a protruded design extending from the at least one etched plate (the plate has both protruding and recessed regions (Figures 5, 5A and 5B).
Regarding Claims 4 and 7:  Masi et al. disclose the method as described above in the rejection of Claims 1 and 6.  Masi et al. further disclose wherein the design is transferred to the at least one etched plate during manufacture of the etched plate (flexographic plate is manufactured as described above (([0035]-[0040]).
Regarding Claim 5:  Masi et al. disclose the method as described above in the rejection of Claim 4.  Masi et al. further disclose wherein the at least one etched plate is manufactured via a material removal process (laser ablation ([0035])).
Regarding Claim 6:  Masi et al. disclose the method as described above in the rejection of Claim 1.  Masi et al. further disclose wherein the design is created via a computer software ([0033]).
Regarding Claim 12:  Masi et al. disclose the method as described above in the rejection of Claim 1.  Masi et al. further disclose wherein the at least one etched plate is sized or trimmed 
Regarding Claim 13:  Masi et al. disclose the method as described above in the rejection of Claim 1.  Masi et al. further disclose the method further including a step of designing the pressing plate assembly to include an optimized number of pressing tools for receiving the at least one etched plates.  Masi et al. disclose one plate and one pressing cylinder for receiving said plate (Figure 6), thus it is the Examiner’s position that the number has been optimized.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Masi et al. (US PG Pub. 2009/0084278).
Regarding Claim 8: Masi et al. disclose the method as described above in the rejection of Claim 1.  Masi et al. fail to disclose wherein the at least one etched plate is manufactured via three-dimensional printing or additive manufacturing.  However in view of the Applicant admitting on the record that the various ways to manufacture the plates were obvious variants of one another, it is the Examiner’s position that additive manufacturing would be an obvious variant of the method disclosed by Masi et al.
Regarding Claims 9 and 10:  Masi et al. disclose the method as described above in the rejection of Claim 1.  Masi et al. disclose the plate is mounted to the cylindrical embossing roller and further disclose that the plate may be coated with adhesive (Figure 1 and [0030]) but fail to disclose wherein the at least one etched plate is attached to the pressing tool via an adhesive or pressure sensitive tape.  However given the teachings that the plate is mounted it is the Examiner’s position that absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found the various methods of mounting, such as curing adhesive, double sided tape and fasteners, to be obvious and well within the skill of a routineer in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROBERT J GRUN/Primary Examiner, Art Unit 1744